DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 recites “low voltage sensor”.  The term low is a relative term which renders the claim indefinite.  The term low is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Recker (US 2012/0080944 A1) in view of Higley (US 2008/0258628 A1).

	With respect to Claim 5 Recker teaches	An emergency lighting system comprising (See Para[0033]): 	a plurality of LED lighting fixtures which are normally powered by line power in normal operation at a normal power level;  at least one of the LED lighting fixtures having an emergency lighting control module (See Para[0028] In other embodiments there is a wired connection to an AC power source, but the wireless power source is used when advantageous, for example as a backup power source in an emergency or as an alternative power source to provide energy efficiency or cost savings.);  	a central battery system having at least one battery that provides direct current backup power to each LED lighting fixture that has the emergency lighting control module (See Para[0035]);  	a battery charger connected to the line power the battery charger maintaining the battery in a charged condition (See Para[0528]);  	a transfer switch configured to electrically connect the at least one battery to each LED lighting fixture that has the emergency lighting control module when the line power is off; (See Para[0035]);  and 	the emergency lighting control module powering the LED lighting fixture at an emergency power level different than the normal power level for emergency operation. (See Para[0306])	However Recker is silent to the language of	maintaining the battery in a charged condition when the line power is on	Nevertheless Higley teaches	maintaining the battery in a charged condition when the line power is on (See Para[0022])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Recker and maintain the battery in a charged condition when the line power is on such as that of Higley.	One of ordinary skill would have been motivated to modify Recker because maintaining a charge would allow the battery to be used to it maximum potential whenever it is needed.
	wherein an IP address is provided for each of the LED lighting fixtures.  (See Para[0482])	With respect to Claim 7 Recker teaches	The system of claim 5, 	further comprising a control board that performs tests of the battery capacity, the operation of the LED lighting fixtures, the operation of the transfer switch;  and 	the operation of the battery charger (See Para[0303], [0415], [0418] );  	the control board communicating data related to the tests to software located at a remote location (See Para[0303]). 	With respect to Claim 8 Recker teaches	The system of claim 7, 	wherein the data is accessible through the Internet by an authorized user.  (See Para[0482])	With respect to Claim 11 Recker teaches	The system of claim 5, 	wherein each of the emergency LED lighting fixtures has an individual identifier and is in communication with the control board through power line communication (See Para[0294]);  	the communication providing at least the operational status of the emergency LED lighting fixture (See Para[0290]). 	With respect to Claim 12 Recker teaches	The system of claim 5, 	wherein at least one of the plurality of LED lighting fixtures is an exit sign (See Para[0307]). 	With respect to Claim 13 Recker teaches	The system of claim 5, 	wherein each of a plurality of the LED lighting fixtures includes an emergency lighting control module that allows that LED lighting fixture to be powered by the central battery system when line power is off (See Para[0035]). 	With respect to Claim 14 Recker teaches	The system of claim 5, 	further comprising a battery temperature sensor which is adapted to disconnect the battery charger (See Para[0284]). (See Para[0422]). 	With respect to Claim 16 Recker teaches	The system of claim 5, further comprising a low voltage sensor that disconnects batteries from the LED lighting fixtures (See Para[0682]).	However Recker is silent to the language of	when the voltage drops to less than 87.5 percent of a set rated voltage	Nevertheless it would have been obvious to one having ordinary skill in the art at the time the invention was made to disconnect with the voltage drops to less than 87.5 percent of a set rated voltage because, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.


Claims 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Recker (US 2012/0080944 A1) in view of Higley (US 2008/0258628 A1) as applied to claim 7 above, and further in view of Imes (US 2011/0046792 A1).

	With respect to Claim 9 Recker is silent to the language of	The system of claim 7, 	wherein the data is transferred to the software through the Internet. 	Nevertheless Imes teaches	wherein the data is transferred to the software through the Internet (See Para[0039], [0095]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Recker wherein the data is transferred to the software through the Internet such as that of Imes.	One of ordinary skill would have been motivated to modify Recker because transferring through the internet would be efficient and wide reaching.	With respect to Claim 10 Recker is silent to the language of	The system of claim 7, 	wherein the software formats the data for a printable report. 	Nevertheless Imes teaches	wherein the software formats the data for a printable report (See Para[0193]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Recker wherein the software formats the data for a printable report such as that of Imes.	One of ordinary skill would have been motivated to modify Recker because formatting data would allow one to easily understand the data.


ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050.  The examiner can normally be reached on M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



	/YOSHIHISA ISHIZUKA/           Primary Examiner, Art Unit 2863